DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 11/26/2020 has been entered and overcomes the rejection to the claim.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a light emitting device comprising: a base having a light reflecting surface and having a first side on which the light reflecting surface is provided; a plurality of light sources mounted on the first side of the base; wall portions each of which surrounds each of the plurality of light sources; and a sheet  to reflect a part of incident light and to transmit another part of the incident light, the sheet  being disposed opposite to the base such that the light sources are provided between the sheet and the base.
Due to their dependency, claims 3-10, 16, and 17 are necessarily allowable.
Regarding independent claim 2, the prior art of record neither shows nor suggest a light emitting device comprising: a base having a light reflecting surface and having a first side on which the light reflecting surface is provided; a plurality of light sources mounted on the first side of the base; and a sheet to reflect a part of incident light and to transmit another part of the incident light, the sheet being disposed opposite to the base such that the light sources are provided between the sheet and the base, wherein a 
Due to their dependency, claims 11-15, 18, and 19 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879